Citation Nr: 1715071	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-17 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 




INTRODUCTION

The Veteran had active service from February 1952 to February 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran filed his claim for service connection for bilateral hearing loss in December 2006.  He was granted service connection in an April 2007 decision, with an evaluation of zero percent, effective December 13, 2006.  The Veteran did not appeal this decision.   

The Veteran filed a claim for an increase for his bilateral hearing disability in November 2008.  A December 2008 rating decision increased the rating to 10 percent disabling, effective October 30, 2008.  The Veteran did not appeal this decision.   

The Veteran filed another claim for increase in December 2011.  A February 2012 rating decision continued the 10 percent disability rating.  The Veteran filed a notice of disagreement (NOD) in February 2012.  A July 2012 rating decision increased the disability rating to 20 percent.  

The Veteran filed a claim for TDIU in March 2013, and refiled it in September 2013 and November 2013.  

An October 2013 rating decision denied entitlement to TDIU and continued the 20 percent bilateral hearing loss disability rating.  April 2014 and May 2014 rating decisions continued the 20 percent bilateral hearing loss disability rating and denied entitlement to TDIU.  

The Veteran filed an NOD with the TDIU denial in June 2014, and then again in July 2014.  An April 2016 Statement of the Case (SOC) continued the 20 percent bilateral hearing loss disability rating and denied entitlement to TDIU.  The Veteran filed a Form VA-9 (formal appeal to the Board) in April 2016 with regard to both issues.  He did not request a hearing before the Board.      
         
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss manifested by no worse than Level V hearing loss in his right ear and Level VI hearing loss in his left ear.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for bilateral hearing disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations for his claim.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating - Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.    38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016). 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the Veteran's increased rating claim for bilateral hearing loss, the Board has considered the relevant temporal period from one year prior to the Veteran's December 2011 increased rating claim, or from December 2010 to the present.  Additionally, the Board has considered whether any staged rating periods are warranted; however, the record does not support the assignment of staged ratings during the pendency of the Veteran's claim. 

The Veteran's bilateral hearing loss disability is rated as 20 percent disabling, effective June 18, 2012, under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016).  

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349   (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85 (2016). 

The Rating Schedule also recognizes exceptional patterns of hearing impairment. See 38 C.F.R. § 4.86 (2016).  When the puretone threshold at each of the four specified frequencies (1,000; 2,000; 3,000; and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.         38 C.F.R. § 4.86 (a) (2016).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (b) (2016).  Thereafter, that numeral will be elevated to the next higher numeral.  Id.  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes "must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids."  38 C.F.R. § 4.85 (a) (2016). 

As discussed below, the Board has carefully reviewed the evidence of record during the relevant temporal period from December 2010 to the present, and finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating in excess of 20 percent for bilateral hearing loss. 

The Veteran underwent a VA hearing loss examination in January 2012.  Speech discrimination was 76 percent for the right ear and 80 percent for the left ear.  The puretone threshold at each of the four specified frequencies were as follows. Right ear, 25 at 1,000; 65 at 2,000; 65 at 3,000; and 70 at 4,000 Hertz.  The average decibel loss in the right ear was 56.  Left ear, 25 at 1,000; 70 at 2,000; 70 at 3,000; and 70 at 4,000 Hertz.  The average decibel loss in the left ear was 59.  All other audiological findings were normal.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus did not impact ordinary conditions of daily life, including his ability to work.   

Based on the results obtained at the January 2012 examination, a 10 percent disability rating would be warranted.  From Table VI of 38 C.F.R. § 4.85, Roman numeral IV is derived for the right ear and a Roman numeral IV for the left ear.  The Roman numerals were determined by intersecting the percentage of speech discrimination row with the pure threshold average column.  A 10 percent disability evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IV, the better ear, with column IV, the poorer ear.  (In this case, both ears were assigned Roman numeral IVs, as they are close in severity of hearing loss experienced.)  

In an April 2012 letter, the Veteran's private ENT related that the Veteran experienced mild to severe bilateral sensioneural hearing loss.  Speech discrimination was 16 percent for the right ear and 4 percent for the left ear.  The physician reported that several attempts were made to improve speech discrimination scores, but were not successful.  He further explained that the Veteran's tests appeared consistent and there was no evidence of malingering.  The Veteran reported to the physician that he had little difficulty hearing people, but significant difficulty understanding them, which the examiner deemed consistent with the test results.  

Audio examination findings from the same ENT dated in February 2012 were attached to the letter.  They showed that right ear speech discrimination was 16 percent and left ear 4 percent.  Decibel loss at 1,000 Hertz was 40; 70 at 2,000; 75 at 3,000; and 65 at 4,000 for the right ear.  The average decibel loss for the right ear was 63.  Decibel loss at 1,000 Hertz was 50; 80 at 2,000; 75 at 3,000; and 75 at 4,000 for the left ear.  The average decibel loss for the left ear was 70.  The examiner commented that the audiogram performed documented significant deterioration of hearing and a change from the exam performed at VA, which could be possibly compatible with the onset of a new disorder.  Because of the symptoms, the examiner recommended that Veteran undergo an MRI to rule out any intracranial lesions.   

The Board notes that it was not indicated if the Maryland CNC controlled speech discrimination test was utilized at the private February 2012 VA examination.  See 38 C.F.R. § 4.85.  Since there is no indication whether the Maryland CNC speech discrimination test was used in this audiological evaluation, the results obtained cannot be used to support the Veteran's claim for an increased rating.  See 38 C.F.R. § 4.85(a).  It is logical to surmise that the February 2012 examiner used different testing methods than those statutorily mandated, as the testing results were drastically different from those obtained by VA in January 2012 and all the other following VA examinations.    
    
The Veteran underwent another VA examination in June 2012. Speech discrimination was 72 percent for the right ear and 72 percent for the left ear.  The puretone threshold at each of the four specified frequencies were as follows.  Right ear, 25 at 1,000; 60 at 2,000; 70 at 3,000; and 70 at 4,000 Hertz.  The average decibel loss in the right ear was 56.  Left ear, 25 at 1,000; 65 at 2,000; 70 at 3,000; and 70 at 4,000 Hertz.  The average decibel loss in the left ear was 58.  All other audiological findings were normal.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus did impact ordinary conditions of daily life, including his ability to work, as he could not "hear people."

In a July 2012 addendum, the examiner opined that the Veteran's bilateral hearing loss was less likely as not related to his active service.  The Board notes that this nexus opinion is not relevant to this case, as service connection has already been established.
   
Based on the results obtained at the June 2012 examination, a 20 percent disability rating would be warranted.  From Table VI of 38 C.F.R. § 4.85, Roman numeral V is derived for the right ear and a Roman numeral V for the left ear.  The Roman numerals were determined by intersecting the percentage of speech discrimination row with the pure threshold average column.  A 20 percent disability evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row V, the better ear, with column V, the poorer ear.  (In this case, both ears were assigned Roman numeral Vs, as they are close in severity of hearing loss experienced.)  

The Veteran underwent another private audiological examination in January 2013.  The puretone threshold at each of the four specified frequencies were as follows.  Right ear, 60 at 1,000; 60 at 2,000; 60 at 3,000; and 60 at 4,000 Hertz.  The average decibel loss in the right ear was 60.  Left ear, 60 at 1,000; 60 at 2,000; 60 at 3,000; and 60 at 4,000 Hertz.  The average decibel loss in the right ear was 60.  Speech discrimination was 92 percent for the right ear and 86 percent for the left ear.      

Again, the Board notes that it was not indicated if the Maryland CNC, controlled speech discrimination test, was utilized at the private January 2013 examination.  Since there is no indication whether the Maryland CNC speech discrimination test was used in this audiological evaluation, the results obtained cannot be used to support the Veteran's claim for an increased rating.  See 38 C.F.R. § 4.85(a).

The Veteran underwent another VA audiological examination in April 2016.  The Veteran told the examiner that he has had hearing aids for two years, but he did not wear them because they hurt his ears.  Speech discrimination was 76 percent for the right ear and 64 percent for the left ear.  The puretone threshold at each of the four specified frequencies were as follows. Right ear, 40 at 1,000; 70 at 2,000; 65 at 3,000; and 60 at 4,000 Hertz.  The average decibel loss in the right ear was 59.  Left ear, 40 at 1,000; 65 at 2,000; 65 at 3,000; and 65 at 4,000 Hertz.  The average decibel loss in the left ear was 59.  All other audiological findings were normal.  

Based on the results obtained at the April 2016 examination, a 20 percent disability rating would be warranted.  From Table VI of 38 C.F.R. § 4.85, Roman numeral IV is derived for the right ear and a Roman numeral VI for the left ear.  The Roman numerals were determined by intersecting the percentage of speech discrimination row with the pure threshold average column.  A 20 percent disability evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IV, the better ear, with column VI, the poorer ear.  

VA treatment records from April 2007 to April 2016 showed a diagnosis of bilateral hearing loss and treatment for it, but did not show any objective audiometric readings indicating that a higher evaluation is warranted.

As such, entitlement to a rating in excess of 20 percent for the Veteran's bilateral hearing disability is denied.  It is important for the Veteran to understand that his bilateral hearing disability did not warrant a rating higher than 20 percent at any point during the period on appeal, and at times it warranted a lower rating of 10 percent.  See January 2012 VA examination.   

The Board acknowledges that the Veteran asserts that his hearing disability is worse than currently rated.  It is important for the Veteran to understand that "[t]he criteria for hearing loss, unlike a majority of the conditions in VA's rating schedule, do not list any specific symptoms or functional effects.  See 38 C.F.R. §§ 4.85, 4.86 (2016).  Instead, VA evaluates service-connected hearing loss through the mechanical application of a veteran's audiometric testing results to a rating table.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992)."  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017).  As such, the Board must rely on the mechanical application of the audiometric examinations' results to the schedular rating table, and cannot take the Veteran's complaints of his inability to hear or understand others into consideration.     

In addition, the Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran has not reported any effects of his disability outside of not being able to understand others well and not being able to work due to not being able to understand others well.  "[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  Id.  As such, the symptoms and effects of the Veteran's service-connected hearing loss are already contemplated by, and "rolled into," the schedular criteria under which his bilateral hearing loss is evaluated.  Referral for extraschedular consideration is not warranted here.  

Based on the foregoing, the Board concludes that an increased disability rating for bilateral hearing loss in excess of 20 percent is not warranted.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014);            38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for bilateral hearing loss is denied.

REMAND

The Board regrets the additional delay, but finds it necessary for the proper adjudication of the claim before it.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a) (2016).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

A claim for TDIU "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet App. 31 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

For a Veteran to prevail on a total rating claim based on individual unemployability, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
 
TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  The regulation further provides that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016). For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (2016). 

In any event, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b) (2016).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extraschedular rating is still for consideration where the Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16 (b) (2016); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extraschedular consideration has been first referred to and denied by VBA's Director of Compensation and Pension Service. 

In the present case, the Veteran is service-connected for bilateral hearing loss, at 20 percent, and tinnitus, at 10 percent.  
In his statements, the Veteran has asserted that he was unemployable because he was unable to understand what people were saying, had to ask people to repeat themselves, could not understand what was being said in group situations, and had a severe case of tinnitus.  See March 2013 statement. 

There are three opinions which speak to the Veteran's disabilties' impact on his ability to secure and follow gainful employment.  The January 2012 examiner opined that the Veteran's bilateral hearing loss and tinnitus did not impact ordinary conditions of daily life, including his ability to work.  The June 2012 examiner opined that the Veteran's bilateral hearing loss and tinnitus did impact ordinary conditions of daily life, including his ability to work, as he could not "hear people" and "[t]innitus sometimes [affected] his sleep."  An April 2016 examiner checked "yes" when asked if the Veteran's hearing loss impacted conditions of daily life, including his ability to work.  The examiner related that the Veteran reported that he felt deaf and that he was unemployable due to his hearing loss.  The examiner checked "no" on the same question regarding tinnitus.

Regrettably, the April 2016 examiner's opinion requires clarification.  The examiner failed to explain how the Veteran's service-connected disabilities caused functional impairment.  The examiner only reiterated what the Veteran believed, which is not the opinion sought by VA.  VA needs to know why the examiner believes that the Veteran is unemployable - why he is unable to obtain and follow substantially gainful employment due to his service-connected bilateral hearing loss disability.       

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the examiner who conducted the April 2016 audiological examination to clarify her opinion.  The examiner should explain how the Veteran's service-connected disabilities cause functional impairment - how they cause him to unable to obtain and follow substantially gainful employment.  In the event the examiner who conducted the April 2016 examination is no longer available, refer the claims file to an equally qualified examiner. 

2. After completion of all of the above, re-adjudicate the claim on appeal.  If the decision remains adverse to the Veteran, provide him and his representative with a SSOC, and then return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


